Citation Nr: 0820398	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1966 until August 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

In December 2007, the veteran submitted evidence pertinent to 
his claim.  This evidence was submitted more than 90 days 
after certification of the veteran's claim to the Board.  See 
38 C.F.R. § 20.1304 (2007).  The veteran's representative 
submitted a letter waiving the right to have this additional 
evidence referred to the agency of original jurisdiction 
(AOJ) for initial review.  The evidence has been made a part 
of the claims file, and because AOJ review has been waived, 
the Board will consider this evidence in the first instance.  
Id.

This claim was previously before the Board in March 20006, at 
which time it was remanded for additional development of the 
record. 


FINDING OF FACT

Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the veteran's PTSD 
has been manifested by complaints of anger, irritability, 
nightmares, hypervigilance, sleep disturbances, and intrusive 
thoughts, and productive of no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.129, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignment as to his post-traumatic stress disorder (PTSD).  
In this regard, because the April 2002 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  His filing of a 
notice of disagreement as to the initial rating assigned in 
the April 2002 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the PTSD at issue (38 
C.F.R. § 4.130, DC CODE 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
noncompensable evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.



Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
treatment records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded a VA examination.  The Board, 
after careful review of the veteran's statements, service 
records, and medical records, has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  

Legal Criteria and Analysis 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disability at issue is to be considered during the entire 
time period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

The veteran was granted service connection for PTSD in the 
April 2002 rating decision on appeal, and assigned an 
evaluation of 30 percent, effective from May 21, 2001, under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Code, an 
evaluation at 30 percent is warranted where the veteran 
suffers from occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  An evaluation at the next highest rating level, 50 
percent, is appropriate where the veteran suffers from 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran has undergone treatment at a VA Medical Center, 
was afforded a VA examination in March 2002, and has 
submitted private medical evidence from October 2007.  The 
veteran was initially evaluated by a counselor, T.G., M.A., 
at a VA Medical Center in February 2001.  At that time, the 
veteran complained of intrusive thoughts, nightmares, 
anxiety, depression, anger, irritability, sleep disturbances, 
social isolation, survival guilt, and strong grief associated 
with losses.  Upon observation, he was neat, friendly and 
cooperative, but also anxious, with average intelligence and 
appropriate speech.  He was oriented to time, place, and 
person, and his memory was normal.  The veteran had fair 
judgment, tense motor activity, and a labile affect.  There 
was no evidence of delusions, hallucinations, or suicidal and 
homicidal ideations.  In August 2001, the veteran agreed to a 
psychiatric referral.  

The veteran began receiving treatment at the VA Medical 
Center in Iowa City for his PTSD in 2001.  In September 2001, 
the veteran complained of low frustration tolerance, 
irritability, and nightmares.  He experienced depressive 
symptoms, and had an angry or irritable mood on most days.  
He suffered from amotivation, anhedonia, hypervigilance, and 
sleep disturbances (terrible sleep with middle insomnia).  
The veteran was bothered by loud noise and had anxiety but 
denied panic symptoms.  At the examination, he was neat, 
clean and dressed appropriately.  He had coherent speech, his 
thought process was goal oriented and logical, and there was 
no indication of suicidal or homicidal ideations, delusions, 
or hallucinations.  The veteran was oriented, with no 
impairment to his memory, attention span, and insight.  While 
he was cooperative, the examiner noted that the veteran's 
mood was dysphoric, his affect restricted and tearful, and 
his psychomotor skills showed mild retardation.  The 
physician diagnosed the veteran with Mood Dysphoric Disorder 
(single episode, moderate) and PTSD, assigning a GAF score of 
45.  In October 2001, the veteran reported feeling 'a little 
better' due to his medication.  His irritability deceased, 
his attitude was more pleasant, and his wife and co-workers 
were complimentary.  He also reported that his sleep was 
improving and, while his energy and motivation were still 
slow, he had less anxiety about going to work and other 
activities and had begun socializing with his family more.  
He reported no nightmares, although some flashbacks and 
significant startle response continued.  His GAF score 
remained at 45.  The veteran reported in December 2001 that 
work had been 'up and down,' with increased pressure.  Sleep 
had also been up and down, with rare nightmares but one to 
three nights of poor sleeping per week.  He also reported a 
low energy level and concerns about the holidays.  However, 
his marriage was going well and his wife was very supportive.  
The veteran's mental status continued as previously reported, 
with changes of a neutral mood, blunted affect, and lack of 
retardation or hyperactivity noted in psychomotor skills.  
The veteran was assigned an improved GAF score of 55.  

The veteran was afforded a VA examination in March 2002.  At 
that time, he continued to experience sleep disturbances in 
the form of nightmares and insomnia, for which he was 
medicated.  He suffered from hyper vigilance and would  not 
sit with his back to the door.  He felt distracted and 
detached from his life, avoided crowds, and would not attend 
family dinners or work parties.  The veteran was also 
disinterested in fishing and woodworking and had a difficult 
time finishing products.  He was bothered by loud noises and 
had significant irritability, which increased with fatigue.  
He was particularly uneasy about his career future.  The VA 
examiner diagnosed the veteran with PTSD and assigned a GAF 
score of 60.  

The veteran's treatment at VAMC Iowa City continued from 2002 
through 2006.  In March 2002, the veteran felt much better, 
was sleeping better, feeling less anxious and stressed about 
problems at work, and had a GAF score of 68.  In July 2002, 
he reported occasional worrying, nightmares, and flashbacks, 
and had a GAF score of 55.  In October 2002, the veteran 
reported two instances of sleep walking, being unable to go 
back to sleep, being unable to find the bathroom, and being 
frightened by these occurrences.  He also had increased 
stress at work, trouble concentrating, and a GAF score of 55.  
The veteran's mental status was stable in January 2003, 
although mild retardation of psychomotor skills was noted.  
His sleep walking was resolved, but nightmares and stress at 
work remained.  By April 2003, nightmares were less frequent, 
mood was improved, irritability decreased and frustration 
tolerance increased.  The veteran's stress at work continued, 
although he was getting along well at home and had a GAF 
score of 57.  In November 2004, he was doing 'quite well,' 
with an average mood of 6 to 7 over 10 and a GAF score of 65.  
In May 2005, his stress level increased due to his daughter's 
family moving in with him, nightmares were more often and 
more severe, his mood was worse after the nightmares, and his 
GAF score was 68.  In December 2005, the veteran took an 
early retirement and reported being under less stress, able 
to enjoy things, and sleeping seven hours per night.  His 
sleep deteriorated and nightmares increased in April 2006, 
with energy and concentration decreasing.  His GAF score was 
65.  In July 2006, the veteran's GAF score was 70 and he 
reported being very happy with his present treatment.  His 
mood, nightmares, and GAF score remained stable through 
September 2006.  

In January 2007, the veteran's folder was submitted to a VA 
examiner for a medical opinion to reconcile the veteran's 
varying GAF scores.  The examiner opined that the veteran's 
GAF score may have fluctuated due to fact that he was 
receiving appropriate medications, which were being adjusted 
as needed.  See January 2007 VA Examination Report.  
According to the examiner, the GAF score reflects a response 
to medication and the report of symptom severity by the 
patient during infrequent sessions.  The examiner did 
conclude, however, that it appears the veteran has been able 
to maintain employment until recent early retirement and to 
maintain family life, although chronic PTSD symptoms with 
related depression and periodic alcohol problems interfered 
significantly with marital, family, occupational, and social 
functioning.  Id.  

The Board also notes that the veteran submitted an undated 
VAMC progress note which assigned a GAF score of 55.  This 
record, printed in October 2007, indicates that the veteran 
presented with a very flat affect and psychomotor 
retardation, and appeared anxious, depressed, and hopeless.

Finally, the Board recognizes that the veteran submitted a 
private medical assessment dated December 2007 from Park 
Place Center.  This report repeats summarizes the veteran's 
history of PTSD (as discussed above).  The report does not 
include a clinical examination, but does assign a GAF score 
of 39.  

Based on the foregoing, the Board concludes that an initial 
rating in excess of 30 percent for the veteran's PTSD under 
Diagnostic Code 9411 is not warranted at any time during the 
rating period on appeal.  The record reflects that the 
veteran suffers from numerous PTSD symptoms, including 
irritability, anger, chronic sleep disorder, hypervigilance, 
detachment, and social isolation.  The evidence also 
demonstrates that upon observation at various times during 
the appeals period, the veteran's orientation was within 
normal limits, with appropriate appearance, hygiene, and 
behavior.  In addition, the veteran's thought processes are 
appropriate and both his judgment and his memory are within 
normal limits.  Active suicidal or homicidal ideations are 
absent, and there is no evidence of delusions or 
hallucinations.  The Board recognizes that the veteran also 
suffers from disturbances in motivation and mood, and has 
been observed with abnormal motor activity and labile affect.  
However, the Board finds that, on the whole, the veteran's 
symptoms more accurately reflect an evaluation of 30 percent.  

Additionally, the veteran was assigned Global Assessment of 
Functioning (GAF) scores of 39, 45, 55, 60, 65, 68, and 70 at 
various times.  GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV), a GAF score of 81 to 90 reflects 
absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members). 
A GAF score of 71 to 80 indicates the examinee has, if at 
all, symptoms that are transient or expectable reactions to 
psychosocial stressors but no more than slight impairment in 
social, occupational or school functioning.  A GAF score of 
61 to 70 indicates the examinee has some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 contemplates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job).  A GAF score of 31 
to 40 contemplates some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work, school or family relations, judgment, thinking, or 
mood. See Quick Reference to the Diagnostic Criteria from 
DSM-IV, 46-47 (1994).

The veteran has been assigned GAF scores from 39 to 70 
throughout the appeal period.  The Board acknowledges that a 
GAF score is probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  However, the Board recognizes that the objective 
clinical findings are nevertheless more probative in making 
this important determination, as these findings more 
accurately portray the relevant symptoms of the veteran's 
PTSD.  See 38 C.F.R. §§ 4.2, 4.6.  There is no justification 
for increasing the rating for the veteran's PTSD on the basis 
of his GAF scores or objective clinical findings; they are 
commensurate with no more than his current rating.  

Of note, the Board recognizes that the veteran was assigned 
an isolated GAF score of 39 by a private social worker in 
December 2007, but does not find the GAF score to be highly 
probative.  It is the prerogative of the Board to determine 
what credibility and weight to attach to medical opinions.  
The probative value of a medical opinion is generally based 
on the scope of the examination, as well as the relative 
merits of the expert's qualifications and analytical 
assessments.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In this case, there is no indication that the social 
worker undertook a clinical examination of the veteran or 
reviewed his past service and/or treatment records.  In 
addition, there is no evidence that this examiner has seen 
the veteran more than once.  Rather, it seems that the social 
worker reviewed the history as relayed by the veteran, and 
assigned a GAF score.  The reported GAF score of 39 was not 
consistent with, or supported by, objective clinical 
findings.  Alternatively, the scores assigned by the VA 
examiners were based on a review of the claims folder and 
medical history, as well as ongoing treatment of the 
veteran's PTSD.  Therefore, the Board does not find the GAF 
score assigned by the private social worker to be highly 
probative.  

Therefore, the Board finds that the veteran's currently 
assigned 30 percent rating for his PTSD is appropriate and 
there is no basis for a higher evaluation.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claim, making the benefit of the doubt rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.




ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


